353 F.2d 672
Hubert Lee YANCEY, Appellant,v.UNION CARBIDE CORPORATION and C. W. Covington, Appellees.
No. 22338.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1965.Rehearing Denied Jan. 10, 1966.

John Gano, Joseph D. Jamail, Houston, Tex., for appellant.
L. S. Carsey and Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., for appellee Union Carbide Corp.
Before TUTTLE, Chief Judge, COLEMAN, Circuit Judge, and HUNTER, District Judge.
PER CURIAM:


1
This diversity personal injury case, having resulted in a judgment for the defendant on jury answers to special interrogatories, must be affirmed.  There was ample evidence from which the jury could find contributory negligence by the plaintiff causing the injury complained of.


2
The judgment is affirmed.